Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), entered on or about July 13, 2005, denying the writ of habeas corpus and dismissing the petition, unanimously affirmed, without costs.
The habeas court properly determined that the bail court (Gregory Carro, J.), did not abuse its discretion in denying bail (see People ex rel. Lazer v Warden, N.Y. County Men’s House of Detention, 79 NY2d 839 [1992]). The record supports the bail court’s determination, based upon the factors enumerated in CPL 510.30 (2) (a), that petitioner is a flight risk, given the severity of the crime charged (murder), the likelihood of a conviction and lengthy sentence, and the financial resources petitioner could use to facilitate flight, including property outside the ju*259risdiction. This is not an appropriate case for granting bail under special conditions. We have considered and rejected petitioner’s remaining arguments. Concur—Buckley, P.J., Nardelli, Williams, Gonzalez and McGuire, JJ.